Citation Nr: 0013684	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  95-31 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to service connection for residuals of 
scarlet fever.  

2.  Entitlement to service connection for residuals of 
rheumatic fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran has been credited with active military service 
from May 29, 1945, to July 27, 1945.

This appeal arises from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied service connection for 
residuals of scarlet fever and heart disease.  


FINDINGS OF FACT

1.  The veteran had an episode of scarlet fever prior to his 
period of recognized military service and there is no 
competent evidence which links scarlet fever or any residuals 
of scarlet fever to his military service.

2.  The veteran had an episode of rheumatic fever after his 
period of recognized military service and there is no 
competent evidence which links rheumatic fever or any 
residuals of rheumatic fever to his military service.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of scarlet 
fever is not well grounded.  38 C.F.R. § 5107 (1999).  

2.  The claim for service connection for residuals of 
rheumatic fever is not well grounded.  38 C.F.R. § 5107 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations.  Public Law No. 95-202, § 401, 91 Stat. 
1433, 1449-50 (Nov. 23, 1977) [hereinafter Public Law 95-202] 
provides that the service of certain groups who rendered 
service to the Armed Forces of the United States shall be 
considered "active duty for the purposes of all laws 
administered by the Secretary of Veterans Affairs" if the 
Secretary of Defense designates the group for such 
consideration based upon the factors listed in the statute, 
which include, inter alia, duration of service.  Pursuant to 
Public Law 95-202, the Secretary of Defense promulgated 
regulations establishing detailed criteria by which to 
determine whether a group qualifies for active-duty 
consideration under that Public Law, 32 C.F.R. § 47.2 et 
seq., and delegating to the Secretary of the Air Force the 
power to determine whether specific groups so qualify, 32 
C.F.R. § 47.5(b)(8).  Pursuant to those regulations, the 
Secretary of the Air Force eventually determined that the 
service of American Merchant Marines in Oceangoing Service 
during the period from December 7, 1941, to August 15, 1945, 
will be considered active duty.  See 53 Fed. Reg. 2775 
(1988); see also 38 C.F.R. § 3.7(x)(15) (certifying as 
"active military service" the service of American Merchant 
Marines in Oceangoing Service during the period from December 
7, 1941, to August 15, 1945).

Duty periods include authorized travel to or from such duty 
or service, and a person discharged or released from a period 
of active duty, shall be deemed to have continued on active 
duty during the period of time immediately following the date 
of such discharge or release from such duty determined by the 
Secretary concerned to have been required for him or her to 
proceed to his or her home by the most direct route, and, in 
all instances, until midnight of the date of such discharge 
or release.  38 C.F.R. § 3.6(b) (6,7) (1999).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

Presumptive periods under 38 C.F.R. § 3.307 only apply if the 
veteran served 90 days or more during a war period or after 
December 31, 1946.  The requirement of 90 days' service means 
active, continuous service within or extending into or beyond 
a war period, or which began before and extended beyond 
December 31, 1946, or began after that date.  Any period of 
service is sufficient for the purpose of establishing the 
presumptive service connection  of a specified disease under 
the conditions listed in 38 C.F.R. § 3.309 (c) and (e).  
38 C.F.R. § 3.307(a)(1) (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability in such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  The specific finding 
requirement that an increase in disability is due to the 
natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to military service.  Consideration will 
be given to the circumstances, conditions and hardships of 
service.  38 C.F.R. § 3.306 (1999).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).  


Factual Background.  The veteran's Form DD 214 reveals that 
he served in the United State Coast Guard with the Merchant 
Marine.  He entered active duty on May 29, 1945, and was 
separated on July 27, 1945, the dates that the veteran was on 
oceangoing service aboard the U.S.S. FLYING MIST.

Records assembled for appellate review reflect that the 
veteran enrolled as an apprentice seaman with the United 
States Maritime Service, War Shipping Administration, in 
September 1944.  His residence was in Blair, Nebraska.  The 
Record of Service reflects that he reported to USMSTS, 
Avalon, California on October 10, 1944.  On November 11, 
1944, he was transferred to Gallups Island, Massachusetts, to 
attend radio school.  He reported to that station on November 
17, 1944.  On March 19, 1945 he was admitted to a Public 
Health hospital with a diagnosis of scarlet fever.  He was 
released from this hospital on April 6, 1945.  There are no 
other medical records of the veteran from the public health 
service currently in the claims folder.  There is no record 
of a service entrance or separation examination.  There are 
no records of treatment during the veteran's voyage aboard 
the U.S.S. FLYING MIST.

Records from the Blair Clinic dated in December 1965 noted 
left ventricular strain and ischemia.

In April 1972 the veteran was admitted to Bishop Clarkson 
Memorial Hospital.  The impression was angina related to 
arteriosclerotic heart disease by history.  

October 1972 records from the Scottsdale Memorial Hospital 
included diagnosis of arteriosclerotic heart disease and 
angina pectoris.  

An October 1988 statement form E. G. reads as follows:

I was employed as a CMA (certified 
medical assistant) for Walter E. 
Gochring, M.D. for 30 years.  During this 
interval of time Dr. Gochring (now 
expired) was the family physician of [the 
veteran].  

In 1945 [the veteran] was treated for 
rheumatic fever and in November 1967 for 
a heart blockage.  

VA outpatient treatment records from the period beginning in 
January 1990 included diagnoses of coronary artery disease 
and hypertension.  There are no references to rheumatic heart 
disease or valvular heart disease.  

In March 1993 the veteran submitted a claim for service 
connection for scarlet fever, a rheumatic heart condition 
secondary to scarlet fever and joint pains.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in January 1996.  The veteran stated that he was 
first sent to Catalina Island for five weeks of training.  He 
was then sent to Gallups Island in Boston, Massachusetts, for 
radio training.  That was from Thanksgiving of 1944 until May 
6th of 1945 when he graduated from radio school.  During that 
time he spent time in the hospital for scarlet fever.  He 
finally got out of the hospital and then finished his radio 
training and graduated.  He was then assigned to go to San 
Francisco where he was assigned to a ship.  It was two or 
three days before he was assigned to a ship.  He was assigned 
to the U.S.S. FLYING MIST.  When the ship arrived back from 
its ocean voyage he was told to go home.  When he got home 
the "big bomb" ended the war.  He sent a telegram to San 
Francisco asking what to do.  He was told to sit tight.  
Shortly after that he came down with rheumatic fever.  The 
veteran stated that his doctor told him he had a rheumatic 
problem.

In February 2000 the veteran testified at a hearing before 
the undersigned Member of the Board.  The veteran testified 
that he had scarlet fever in March 1945.  After he was 
released from the hospital, he completed his radio training 
in early May 1945.  Then he was sent to California.  He was 
assigned to a cargo ship which went to Saipan before being 
sent back to San Francisco.  The veteran testified that at 
the completion of his oceangoing service at the end of July 
1945, his ship was going to be in dock for about 30 days and 
he was permitted to go back to Nebraska.  He stated:

Anyway, I got back to Nebraska, and I was 
only home, what 4 or 5 days, wasn't that 
long, 2 or 3 days and they dropped the bomb 
on Nagasaki and then they dropped - I guess 
that was the first one wasn't it; and then 
they dropped the next one on Hiroshima; but 
anyway, then, I sent a telegram after a few 
days out to my ship and I got a telegram back 
and all it said was sit tight, we'll call, 
things in a turmoil.  So I was waiting to get 
called back to my ship, came down with 
rheumatic fever. . . 

The veteran testified that he was not told that he was no 
longer needed until August 15th, the day the war ended.  He 
considered himself to still be in the Merchant Marine until 
that date.

Analysis.  The controlling factor in this case is the 
computation of the veteran's dates of active duty for the 
purposes of VA benefits.  The Court in Pacheco v. West, 
12 Vet. App. 36, 37 (1998), set out the authority for 
recognizing service in the Merchant Marine for the purposes 
of awarding VA benefits.  The Court has held that a service 
department determination as to an individual's service shall 
be binding on VA, unless a reasonable basis exists for 
questioning it.  See Manibog v. Brown, 8 Vet. App. 465, 468 
(1996).  In Pacheco, supra, the Court suggested that 
38 U.S.C.A. § 101(21)(e) and 38 C.F.R. § 3.6(b)(6) may 
provide that the service of a Merchant Marine may also 
include time spent in "authorized travel to or from such duty 
or service."

In this case that means that the veteran's active duty period 
is limited to his time aboard the oceangoing vessel and 
possibly the time for travel to and from such service.  Even 
if the Board were to construe the veteran's period of service 
to include the time for travel to and from his recognized 
service, the veteran would still have less than 90 days of 
military service.  The official records reflects that the 
veteran traveled from California to Massachusetts during the 
period from November 11 to November 17, 1944, and the veteran 
testified that it took about a week to travel cross country 
at that time.  The veteran also testified that he had been at 
home in Nebraska for 2 or 3 days when the first atomic bomb 
was dropped (August 6, 1945).  Inasmuch as his recognized 
service was for only 59 days, the veteran would still have 
less than 90 days of active military service even if several 
days (14 at the most) were added for travel to and from such 
service.  This means that the provisions for presumptive 
service connection in 38 C.F.R. § 3.307 do not apply.

The records from the Public Health Service demonstrate that 
the veteran was treated for scarlet fever in March and April 
1945, prior to the commencement of his oceangoing service in 
the Merchant Marines on May 29, 1945.  There are no records 
of any treatment for scarlet fever or any other disability 
during the veteran's oceangoing service.  The veteran has 
testified that he came down with rheumatic fever sometime 
after the second atomic bomb was dropped, i.e., sometime 
after August 9, 1945.  Thus, he came down the rheumatic fever 
after he completed his oceangoing service on July 27, 1945.

The Court has held that establishing service connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The episode of scarlet fever clearly occurred prior to the 
veteran's period of recognized military service and the 
episode of rheumatic fever occurred after his period of 
service.  No evidence links either the scarlet fever or the 
rheumatic fever to the veteran's period of recognized 
military service.  Even if the Board were to conclude that 
the service of the veteran may include time spent in 
authorized travel to or from his oceangoing service, the 
record clearly reflects that the scarlet fever occurred prior 
to the time he may have traveled to report for oceangoing 
service on May 29, 1945, and that the rheumatic fever 
occurred after he completed his travel home upon completion 
of oceangoing service on July 27, 1945.  Accordingly, a well-
grounded claim of entitlement to service connection has not 
been presented as to either of these issues.

The veteran claims that the residuals of scarlet fever and 
rheumatic fever include heart disease.  However, inasmuch as 
the Board has concluded that the claims of entitlement to 
service connection for scarlet fever and rheumatic fever are 
not well grounded, there is no basis for establishing service 
connection for any residuals of such diseases.

The veteran feels that his entire Merchant Marine service, 
and not just the oceangoing portion of such service, should 
be considered military service.  The veteran feels that since 
he was in the Merchant Marines when he contracted scarlet 
fever and rheumatic fever, these diseases were incurred 
during service.  As noted above, the Court has held that a 
service department determination as to an individual's 
service shall be binding on VA, unless a reasonable basis 
exists for questioning it.  See Manibog v. Brown, 8 Vet. App. 
465, 468 (1996).  The veteran has presented no legal basis or 
theory for his contention that he was "in service" for the 
purposes of VA benefits both prior to and after his 
oceangoing voyage.  The Board is bound by the law and 
regulations cited above which limit his recognized service to 
the period of his oceangoing voyage (and possibly the time 
for travel to an from such service).  The Board does not have 
the authority to recognize any other period as active service 
for the purposes of awarding VA benefits.  


ORDER

Service connection for the residuals of scarlet fever is 
denied.  

Service connection for the residuals of rheumatic fever is 
denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

